Name: 2003/202/CFSP: Council Decision 2003/202/CFSP of 18 March 2003 relating to the launch of the EU military operation in the Former Yugoslav Republic of Macedonia
 Type: Decision
 Subject Matter: international security;  defence;  Europe
 Date Published: 2003-03-22

 Avis juridique important|32003D02022003/202/CFSP: Council Decision 2003/202/CFSP of 18 March 2003 relating to the launch of the EU military operation in the Former Yugoslav Republic of Macedonia Official Journal L 076 , 22/03/2003 P. 0043 - 0044Council Decision 2003/202/CFSPof 18 March 2003relating to the launch of the EU military operation in the Former Yugoslav Republic of MacedoniaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 17(2) and Article 25 thereof,Having regard to the Joint Action of 27 January 2003/92/CFSP on the European Union force in the Former Yugoslav Republic of Macedonia(1), in particular Article 3 thereof,Whereas:(1) President Trajkovski and the Secretary-General/High Representative have exchanged letters and a further letter was received from President Trajkovski on 13 March, inviting the European Union to launch an operation in the Former Yugoslav Republic of Macedonia.(2) The Council decided on 7 February 2003 to appoint the Operation Commander and the Force Commander and to designate the Operation Headquarters for the European Union force in the Former Yugoslav Republic of Macedonia.(3) The Political and Security Committee (PSC) decided on 18 February 2003 to set up a Committee of Contributors for the operation in the Former Yugoslav Republic of Macedonia.(4) The permanent arrangements on EU-NATO relations were completed and an Exchange of Letters took place with NATO on the release of NATO assets and capabilities for the EU military operation in the Former Yugoslav Republic of Macedonia.(5) The Council approved on 18 March 2003 the Operation Plan, submitted by the PSC in the light of the associated military advice.(6) The North Atlantic Council decided to terminate its operation "Allied Harmony" in the Former Yugoslav Republic of Macedonia with effect from 31 March 2003.(7) The ongoing negotiations of the SOFA with the government of the Former Yugoslav Republic of Macedonia are expected to be completed before the NATO operation terminates.(8) In conformity with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications. Denmark does not participate in the financing of the operation,HAS DECIDED AS FOLLOWS:Article 1The EU military operation in the Former Yugoslav Republic of Macedonia shall be launched on 31 March 2003.Article 2The Operation Commander is hereby authorised with immediate effect to release the activation order (ACTORD) in order to commence the deployment of the forces, prior to transfer of authority following their arrival in theatre, and start execution of the mission.Article 3The anticipated duration of the EU operation in the Former Yugoslav Republic of Macedonia is six months. The Political and Security Committee shall, based on EUMC advice, drawing upon the views of the Operation Commander, and taking into account the opinion of the Committee of Contributors, make this recommendation to the Council for the termination of the operation. This will follow an assessment of progress made towards the EU objectives.Article 4This Decision shall take effect on the date of its adoption.Article 5This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 18 March 2003.For the CouncilThe PresidentG. Papandreou(1) OJ L 34, 11.2.2003, p. 26.